     Case 2:19-cv-01994-JAD-VCF Document 28
                                         27 Filed 05/27/20 Page 1 of 2
                                                                     3



 1
      RHONDA LONG, ESQ.
 2
      Nevada Bar No.: 10921
 3    LAW OFFICE OF LEE J. GRANT, II
      8345 West Sunset Road, Suite 250
 4    Las Vegas, Nevada 89113
      Telephone: 702-233-9303
 5    E-mail: rhlong@geico.com
      Attorney for Defendant,
 6
      GLENN WILLIAM MURPHY
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10

11
      JOSEPHINE DI VINCENZO,
12                                                         Case No.: 2:19-cv-01994-JAD-VCF
                    Plaintiff,
13    vs.
14                                                         STIPULATION AND ORDER TO
      SOLOMON WOJI DENBEL; WHITTLESEA                      DISMISS CLAIMS AGAINST
15    BLUE CAB COMPANY, a Nevada corporation;              DEFENDANT GLENN WILLIAM
      GLENN WILLIAM MURPHY; DOES I-X,                      MURPHY, ONLY
16    inclusive; ABC CORPORATIONS, inclusive;
      and, XYZ PARTNERSHIPS, inclusive,
17                                                                 ECF No. 27
18                   Defendants.

19
20           IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
21
      for parties, that any and all claims in the above-entitled action be dismissed with prejudice
22
      ///
23
      ///
24
      ///
25

26    ///

27    ///
28

                                                      1
     Case 2:19-cv-01994-JAD-VCF Document 28
                                         27 Filed 05/27/20 Page 2 of 2
                                                                     3



 1    against Defendant Glenn William Murphy, ONLY, and that an Order be entered into
 2
      accordingly, each party to bear their own attorneys’ fees and costs.
 3

 4
      DATED this 27th day of May 2020.                 DATED this 27th day of May 2020.
 5

 6

 7    By:    /s/Rhonda Long                               By:    /s/Denise Bradshaw
      Rhonda Long, Esq.                                   Denise A. Bradshaw, Esq.
 8
      Nevada Bar No. 10921                                Nevada Bar No. 10521
 9    8345 West Sunset Road, Suite 250                    603 Pine Street
      Las Vegas, NV 89113                                 Elko, Nevada 89801
10    Attorney for Defendant                              Attorney for Plaintiff
      Glenn William Murphy
11

12
      DATED this 27th day of May 2020.                     DATED this 27th day of May 2020.
13

14
      By: /s/ Mark Trafton                                 By: /s/ Todd Weiss
15    Mark E. Trafton, Esq.                                John H. Cotton, Esq.
16    Nevada Bar No. 6525                                  Nevada Bar No. 5628
      1900 Industrial Road                                 Todd M. Weiss, Esq.
17    Las Vegas, Nevada 89102                              Nevada Bar No. 14130
      Attorney for Defendants                              7900 W. Sahara Avenue #200
18    Solomon Woji Denbel and                              Las Vegas, Nevada 89117
      Whittlesea Blue Cab Company                          Attorneys for Defendants
19                                                         Solomon Woji Denbel and
20                                                         Whittlesea Blue Cab Company

21    ///

22                                           ORDER
      ///
          Based on the parties' stipulation [ECF No. 27] and good cause appearing, IT IS
23
      HEREBY
      ///    ORDERED that all claims against Defendant Glenn William Murphy are
24    DISMISSED with prejudice, each side to bear its own fees and costs.
      ///
25
      ///                                             _________________________________
26                                                    U.S. District Judge Jennifer A. Dorsey
27
      ///                                             Dated: May 27, 2020

28    ///

                                                      2
